IN THE COURT OF APPEALS OF IOWA

                                    No. 16-1983
                                Filed June 7, 2017


IN THE INTEREST OF K.C.,
Minor Child.

K.C., Minor Child,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Cheryl E. Traum

(adjudication) and Christine Dalton Ploof (disposition), District Associate Judges.



      The minor child appeals from the juvenile court’s adjudicatory and

dispositional orders, arguing there was not sufficient evidence to find him

delinquent. AFFIRMED.




      Lauren M. Phelps, Davenport, for appellant.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee.




      Considered by Vaitheswaran, P.J., and Tabor and Mullins, JJ.
                                         2


MULLINS, Judge.

       K.C., a minor child, appeals from the juvenile court’s orders adjudicating

him delinquent for committing aggravated theft in violation of Iowa Code section

714.3A (2015).      He argues there was not sufficient evidence to support the

court’s findings.

       The juvenile court summarized the facts as follows:

               In the late evening of December 25, 2015, [K.C.] and [Kn.C.,
       K.C.’s older brother,] entered [a] convenience store . . . in
       Bettendorf, Scott County, Iowa. They purchased some items and
       left. Approximately an hour later they returned, browsed the store,
       and attempted to leave without buying anything. The store clerk
       that night . . . was suspicious of the boys and had already called the
       police upon their second entrance in to the store. Her suspicions
       were partly based on the fact that a theft occurred at the store just a
       week or two earlier. Because she suspected that the boys were
       engaging in a theft, she attempted to prevent the boys from leaving
       the store by blocking the exit. As they tried to leave the store, [the
       clerk] was involved in an altercation with [Kn.C.] at which time
       [K.C.] punched her in the head.
               [The clerk] testified that she observed the boys looking at a
       display of drones. She testified that she knew how many drones
       were stocked in the display, based partly on the physical display
       and how high the boxes were stacked. She testified that two boxes
       of drones were missing from the display that night and that the
       drones were priced at $29.99 each. [The clerk] identified [Kn.C.]
       and [K.C.] as the children involved that evening.
               In addition to [the clerk]’s testimony, the court received the
       testimony of Police Officer Christina Thomas. Officer Thomas
       responded to [the store clerk]’s call on the night in question. [The
       officer] testified that she observed the video from the store showing
       the boys’ movement and appearance within the store. [The officer
       testified she] eventually made contact with the boys at their home
       and that they were still wearing the same clothing that they wore at
       the store. Officer Thomas asked the boys to turn the drones over
       so she could return them to the store. [K.C.] responded that they
       did not have the drones anymore. Officer Thomas also identified
       [Kn.C.] and [K.C.] as the boys with whom she spoke about the
       drones.
               The State filed [a delinquency] petition alleging that the
       children committed the offenses of robbery in the second degree in
                                         3


       violation of Iowa Code section 711.3 and aggravated theft, [first]
       offense, in violation of Iowa Code section 714.3A(2)(a).

       In September 2016, the juvenile court adjudicated K.C. delinquent for acts,

which if committed by an adult, would constitute aggravated theft. See Iowa

Code § 232.2(12)(a) (providing a “[d]elinquent act” is “[t]he violation of any state

law or local ordinance which would constitute a public offense if committed by an

adult”).   In October, the court entered a dispositional order placing K.C. on

supervised probation for one year and ordering him to complete sixteen hours of

community service and participate in a diversion program.

       “We review delinquency proceedings de novo.” In re A.K., 825 N.W.2d

46, 49 (Iowa 2013).     “Although we give weight to the factual findings of the

juvenile court, especially regarding the credibility of witnesses, we are not bound

by them.” Id. “We presume the child is innocent of the charges, and the State

has the burden of proving beyond a reasonable doubt that the juvenile committed

the delinquent acts.” Id.; see also Iowa Code § 232.47(10).

       Iowa Code section 714.3A(1) provides:

                 A person commits aggravated theft when the person
       commits an assault . . . that is punishable as a simple misdemeanor
       . . . , after the person has removed or attempted to remove property
       not exceeding two hundred dollars in value which has not been
       purchased from a store or mercantile establishment, or has
       concealed such property of the store or mercantile establishment,
       either on the premises or outside the premises of the store or
       mercantile establishment.

       On appeal, K.C. argues there was not sufficient evidence to support the

juvenile court’s findings.   However, he concedes that, if we find sufficient

evidence he removed or attempted to remove the drones from the store, or
                                         4


somehow concealed the drones, then his interaction with the store clerk

constituted a simple misdemeanor assault.

      “Determinations of credibility are in most instances left for the trier of fact,

who is in a better position to evaluate it.” State v. Weaver, 608 N.W.2d 797, 804

(Iowa 2000).    The juvenile court here “assesse[d] credibility to the State’s

witnesses.”    The court relied on the store clerk’s testimony “that she was

suspicious of the boys wandering around the store, two drones were missing

from the store and that an assault was committed when [K.C.] punch[ed] [the

clerk].” The court also relied on the officer’s testimony that, when the officer

questioned K.C., he told her they no longer had the drones—which the court

recognized as “an admission that they did in fact once have the drones.”

      Upon our de novo review of the record, we defer to the juvenile court’s

assessment of the witnesses’ credibility and find sufficient evidence to support

the court’s delinquency adjudication.

      AFFIRMED.